EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended February 14, 2014 Current Month Rolling Performance* Rolling Risk Metrics* (Mar 2009 – Feb 2014) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 0.7% -0.7% -5.5% -7.8% -10.0% -6.5% -1.5% -6.5% 10.4% -28.4% -0.6 -0.8 B** 0.7% -0.8% -5.6% -8.3% -10.5% -7.1% -2.2% -7.1% 10.4% -30.6% -0.7 -0.9 Legacy 1*** 0.7% -0.6% -5.2% -5.9% -7.9% N/A N/A -4.1% 10.2% -23.2% -0.4 -0.5 Legacy 2*** 0.7% -0.7% -5.2% -6.1% -8.2% N/A N/A -4.4% 10.2% -23.9% -0.4 -0.6 Global 1*** 0.7% -0.6% -5.2% -5.4% -7.4% N/A N/A -4.6% 9.8% -22.2% -0.4 -0.6 Global 2*** 0.7% -0.6% -5.2% -5.6% -7.6% N/A N/A -4.9% 9.7% -23.2% -0.5 -0.6 Global 3*** 0.7% -0.7% -5.4% -7.1% -9.2% N/A N/A -6.6% 9.8% -29.4% -0.6 -0.8 S&P 500 Total Return Index**** 2.4% 3.3% -0.3% 23.9% 13.9% 22.7% 7.0% 22.7% 14.3% -16.3% Barclays Capital U.S. Long Gov Index**** -0.4% -0.9% 4.4% -6.5% 7.3% 5.3% 6.0% 5.3% 11.7% -15.5% * Performance metrics are calculated using month-to-date performance estimates. All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 28% 28% Energy 9% Long Crude Oil 2.7% Long 9% Long Crude Oil 2.8% Short Brent Crude Oil 2.3% Long Brent Crude Oil 2.3% Long Grains/Foods 12% Short Soybeans 2.3% Long 12% Short Soybeans 2.3% Long Corn 2.1% Short Corn 2.1% Short Metals 7% Short Aluminum 2.7% Short 7% Short Aluminum 2.8% Short Silver 2.0% Short Silver 2.0% Short FINANCIALS 72% 72% Currencies 32% Short $ Japanese Yen 7.2% Short 32% Short $ Japanese Yen 7.3% Short British Pound 5.1% Long British Pound 5.2% Long Equities 15% Long DAX Index 3.4% Long 15% Long DAX Index 3.4% Long S&P 500 2.7% Long S&P 500 2.7% Long Fixed Income 25% Long Bunds 5.2% Long 25% Long Bunds 5.2% Long U.S. Treasury Bonds 3.8% Long U.S. Treasury Bonds 3.8% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Natural gas prices rose sharply after demand increased across the U.S. in reaction to continued cold weather.Prices across the crude oil complex rose following government reports which showed a large weekly decline in inventories. Grains/Foods Wheat prices rose more than 3% following a USDA report which lowered the estimate for total global wheat supplies.Coffee prices increased as dry weather continued to damage crops in Brazil. Metals Precious metal markets rallied to their highest levels in three months as investors sought safe haven assets due to mixed global economic data.Tin prices rose over 3% on reports Indonesia might tighten its export regulations. Currencies The British pound appreciated by 2% following a report from the Bank of England which showed inflation was on pace with the bank’s expectations.The New Zealand dollar strengthened by more than 1% against the Australian dollar after data showed Australia’s jobless rate had risen to a 10-year high. Equities The Hang Seng Index rallied more than 3% as investors took the U.S. Federal Reserve’s decision to further taper its bond buying as a sign of confidence.The S&P 500 also moved higher as a result of the Fed’s comments. Fixed Income U.S. Treasury Bond prices declined as investors fled safe haven fixed-income assets for riskier investments. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
